Citation Nr: 9900328	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  97-34 802	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran for the purpose of obtaining an increased amount 
of VA burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1953 to April 
1954.  He died June [redacted], 1997.

This matter comes before the Board of Veterans Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied service connection for the 
cause of the veterans death, thereby precluding the 
appellants claim for an increased amount of burial benefits 
based on death from a service-connected disability.  
Appellant had received $450.00 in nonservice-connected burial 
benefits.

A hearing was held on April 16, 1998, in Atlanta, Georgia, 
before the undersigned, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

The Board remanded the case in September 1998 for fulfillment 
of due process requirements.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant, a funeral home which incurred the expense of 
the veterans funeral and burial, contends that the RO 
committed error in denying its claim for an increased amount 
of VA burial benefits.  Specifically, the appellant contends 
that, prior to the appellant having incurred the expense of 
the veterans funeral and burial, a VA employee told the 
appellant that the veteran was entitled to up to $1500.00 in 
VA burial benefits for a death from a service-connected 
disability, and therefore, the appellant contends that VA 
should have paid the entire cost that the appellant incurred, 
i.e., $1360.00, because that amount is within the $1500.00 
maximum amount payable based on a service-connected death.  
The appellant also contends that the RO erred in denying 
service connection for the cause of the veterans death 
because the RO relied solely on the cause of death listed on 
the death certificate and did not consider what his actual 
cause of death was versus what happened to him over the 
years.  Transcript, Hearing before the Board, at 3.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for the cause of the veterans death for the 
purpose of obtaining an increased amount of VA burial 
benefits is not well grounded.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997.

2.  The cause of the veterans death was intractable heart 
failure due to severe dilated cardiomyopathy due to chronic 
atrial fibrillation due to ethanol induced liver and heart 
disease.

3.  At the time of his death, the veteran was 
service-connected for schizophrenic reaction, rated as 100 
percent disabling, and for residuals of fractures, L3 and L4, 
and for residuals of fractures of the left femur and ankle, 
each of which were assigned noncompensable ratings.

4.  No evidence has been presented or secured to render 
plausible a claim that the cause of the veterans death was 
the result of a disease or injury incurred in active military 
service or that the cause of death was proximately due to or 
the result of the veterans service-connected disabilities.


CONCLUSION OF LAW

A claim for service connection for the cause of death of the 
veteran for the purpose of obtaining an increased amount of 
VA burial benefits is not well grounded, and therefore there 
is no statutory duty to assist the appellant in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of an appeal before the Board, a claimant is 
a person who has filed a claim, which is defined as an 
application made under title 38, United States Code, and 
implementing directives for entitlement to VA benefits or for 
the continuation or increase of such benefits, or the defense 
of a proposed agency adverse action concerning benefits.  
38 C.F.R. § 20.3(f), (g) (1998).  A benefit means any 
payment, service, commodity, function, or status, entitlement 
to which is determined under laws administered by the VA 
pertaining to veterans and their dependents and survivors.  
38 C.F.R. § 20.3(e) (1998).  VA regulations specifically 
provide that a claim for a VA burial allowance may be 
executed by a funeral director, if the entire bill or any 
balance of the bill for the burial and funeral expenses of a 
veteran is unpaid.  38 C.F.R. § 3.1601 (a)(1)(i) (1998).  

In this case, a claim was made to the RO for VA burial 
benefits by appellant, a funeral home, for expenses incurred 
for the veterans funeral and burial.  The application for VA 
burial benefits was received by the RO in July 1997, a few 
weeks after the veteran died, and the application form shows 
that the funeral services were authorized by the veterans 
nephew.  Under Item 9 on the application form, which asked 
whether the applicant was claiming that the cause of death 
was due to service, the appellant checked Yes.

In this regard, the Board notes that a greater monetary 
benefit is available for payment of a veterans funeral and 
burial expenses where the cause of the veterans death was 
service-connected than is available where the cause of the 
veterans death was not service-connected.  Compare 
38 U.S.C.A. § 2302 (West 1991) with 38 U.S.C.A. § 2307 (West 
1991); 38 C.F.R. § 3.1600(a), (b) (1998).  In August 1997, 
the RO granted VA burial benefits in an amount corresponding 
to that provided by law where the cause of death of the 
veteran is not service-connected and notified the appellant 
of this decision.  38 U.S.C.A. §§ 2302, 2303 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.1600(b), (f)(1) (1998).  The RO 
also stated that that appellant would be informed at a later 
date about your claim for the service-connected burial 
allowance.

In a September 1997 rating decision, the RO adjudicated the 
issue of entitlement to service connection for the cause of 
the veterans death, the resolution of which would determine 
whether the appellants claim for the service-connected 
burial benefits could be granted.  The RO denied service 
connection for the cause of the veterans death and therefore 
denied payment of additional monetary benefits for the 
funeral and burial expenses of the veteran.  The appellant 
perfected an appeal to the Board of the denial of the 
service-connected burial benefits.

To establish service connection for the cause of a veterans 
death, the evidence must show that the death of the veteran 
was due to a service-connected disability which was either 
the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312 (a) (1998).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
For service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially to cause death; that it combined 
to cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).  Generally, service-connected 
disabilities of a static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions would not be held to have contributed to death 
resulting primarily from some other cause.  38 C.F.R. 
§ 3.312(c)(2) (1998).  Service connection may be granted for 
a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.303 (1998).

Establishing a well grounded claim for service connection for 
a particular disability, including a disability which caused 
the death of a veteran, requires more than an allegation that 
the disability is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

To establish a well grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  For example, for direct service 
connection, competent evidence must render plausible the 
existence of a current disability; that an injury was 
sustained or disease was contracted in service (this element 
usually requires VA to obtain and examine the veterans 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  For 
purposes of establishing a well grounded claim for service 
connection for the cause of death of a veteran, the 
requirement of showing evidence of a current disability will 
always have been met (the current disability being the 
condition that caused the veteran to die); however, the other 
requirements must be supported by the evidence of record.  
Carbino v. Gober, 10 Vet. App. 507, 509 (1997); Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Ramey v. Gober, 9 Vet. 
App. 40, 46 (1996), affd 120 F.3d. 1239 (Fed.Cir. 1997).

In this case, the veteran died on June [redacted], 1997.  The 
death certificate shows that the cause of the veterans death 
was intractable heart failure due to severe dilated 
cardiomyopathy due to chronic atrial fibrillation due to 
ethanol induced liver and heart disease.  Evidence in the 
claims file shows that at the time of his death, the veteran 
was service-connected for schizophrenic reaction, rated as 
100 percent disabling, and for residuals of fractures, L3 and 
L4, and for residuals of fractures of the left femur and 
ankle, each of which were assigned noncompensable ratings.

No evidence has been presented or secured to render plausible 
a claim that the cause of the veterans death, i.e., 
intractable heart failure due to severe dilated 
cardiomyopathy due to chronic atrial fibrillation due to 
ethanol induced liver and heart disease, was the result of a 
disease or injury incurred in active military service.  There 
is no indication in the record, including the service medical 
records, that the veteran had any heart problem while in 
service.

In addition, no medical evidence has been presented or 
secured to render plausible the existence of a nexus between 
the cause of death and the veterans service-connected 
disabilities.  See Ruiz, 10 Vet. App. at 356.  Concerning 
this, the Board notes that the appellant contended at the 
hearing before the Board in April 1998 that the RO erred in 
denying service connection for the cause of the veterans 
death because the RO relied solely on the cause of death 
listed on the death certificate and did not consider what 
his actual cause of death was versus what happened to him 
over the years.  In this regard, the Board notes that the 
veterans claims file contains many medical reports 
documenting treatment for his service-connected psychiatric 
disorder over the years.  However, this evidence does not 
render plausible the existence of a nexus between the 
veterans service-connected disabilities and the cause of his 
death.  Moreover, no evidence has been presented or secured 
to render plausible a claim that the veterans 
service-connected disabilities contributed substantially or 
materially to cause death or combined to cause death or aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1998).  Therefore, the Board concludes that 
the claim for service connection for the cause of the 
veterans death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Ruiz, 10 Vet. App. at 356 (claim for cause of 
the veterans death was not well grounded where no competent 
medical authority provided a nexus between the veterans 
cause of death from a heart disorder and his 
service-connected schizophrenia which was rated 100 percent 
disabling); see also Darby v. Brown, 10 Vet. App. 243, 247 
(1997) (claim for cause of the death of the veteran was not 
well grounded where there was no medical evidence linking the 
veterans cause of death to service); cf. Barnett v. Brown, 8 
Vet. App. 1, 5 (1995) (evidence was not new and material to 
reopen claim for service connection for cause of the 
veterans death where it did not demonstrate any causal 
relationship between the veterans schizophrenia and the 
cause of his death).

Although the RO did not specifically state that it denied 
service connection for the cause of the veterans death on 
the basis that it was not well grounded, the Board concludes 
that the appellant is not prejudiced by the Boards denial of 
the claim on this basis because, in assuming that the claims 
were well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the appellant has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make the underlying issue of 
service connection for the cause of the veteran death well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Because the underlying issue of service connection for the 
cause of the veterans death is not well grounded, the Board 
concludes that claim for service connection for the cause of 
death of the veteran for the purpose of obtaining an 
increased amount of VA burial benefits is also not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Therefore, the 
appellants claim for an additional amount of VA burial 
benefits based on a service-connected death must be denied.

In so concluding, the Board notes that the appellant also 
contended at the April 1998 hearing before the Board that, 
prior to the appellant having incurred the expense of the 
veterans funeral and burial, a VA employee told the 
appellant that the veteran was entitled to up to $1500.00 in 
VA burial benefits for a death from a service-connected 
disability, and therefore, the appellant contends that VA 
should have paid the entire amount of expenses that the 
appellant incurred, i.e., $1360.00.  However, assuming, 
without deciding, that the appellant was given erroneous 
advice by a VA employee, the Board notes that the Court has 
made clear that such an error cannot be a basis on which to 
grant benefits to which a claimant is not entitled under the 
law.  [E]rroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits.  Johnson v. Brown, 9 Vet. App. 369, 377 (1996); 
Bone v. Brown, 9 Vet. App. 446, 448-49 (1996); Owings v. 
Brown, 8 Vet. App. 17, 23 (1995); McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994); see also Walker v. Brown, 8 Vet. App. 
356, 359 (1995).


ORDER

Service connection for the cause of death of the veteran for 
the purpose of obtaining an increased amount of VA burial 
benefits is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
